Case: 1:19-cv-02628-JPC Doc #: 4 Filed: 11/27/19 1 of 2. PagelD #: 31

IN THE UNITED STATES DISTRICT COURT
Northern District of Ohio Eastern Division

TRACEY CAYLOR et al.,
Plaintiff,

vs.

ASHTABULA COUNTY dba

ASHTABULA COUNTY NURSING &
REHABILITATION CENTER

Case No, 1:19-cv-2628

Notice of Appearance

ey

Now comes Rebecca K. Divoky Assistant Prosecutor for NICHOLAS A. IAROCCTI, the

duly qualified, elected and acting Prosecuting Attorney for Ashtabula County, Ohio and hereby

enters her appearance as counsel for Defendant, Ashtabula County Nursing and Rehabilitation

Center. Service of all pleadings, papers, and documents to be served in this action should be

served on Ashtabula County or the Ashtabula County Nursing and Rehabilitation Center through

its counsel.

Respectfully submitted,

Af | UA WAL MA SZ
Rebecca K. Divoky (0070412)
Assistant Prosecutor

NICHOLAS A. IAROCCI (0042729)
PROSECUTING ATTORNEY

25 West Jefferson Street

Jefferson, Ohio 44047

(440) 576-3662, fax (440) 576-3600
rkdivoky@ashtabulacounty.us
Case: 1:19-cv-02628-JPC Doc #: 4 Filed: 11/27/19 2 of 2. PagelD #: 32

CERTIFICATE OF SERVICE

 

A copy of the foregoing Motion for Extension of Time was delivered by U.S. mail,
postage prepaid, this | MViay of November 2019, to, Kristen M. Kraus, counsel for Plaintiffs,
at Dworken & Bernstein Co., L.P.A., 60 South Park Place, jet Ohio 44077.

Ww 4D B

Rebecca K. Divoky,
Assistant Prosecuting Attorney
